Case 1:17-cv-03574-RLY-MPB Document 156 Filed 10/03/18 Page 1 of 1 PageID #: 3010



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   JULIA SHUMATE, on behalf of herself          )   CASE NO. 1:17-CV-03574-RLY-MPB
   and all others similarly situated,           )
                                                )   Judge Richard L. Young
          Plaintiff,                            )
                                                )   Magistrate Judge Matthew P. Brookman
          vs.                                   )
                                                )
   GENESCO, INC., et al.,                       )   ORDER
                                                )
          Defendants.                           )
                                                )
                                         ORDER
         This matter is before the Court on the Parties’ Stipulation Regarding Dismissal of Opt-In

  Plaintiffs Subject to Arbitration Agreements, and after having reviewed the Stipulation the Court

  hereby orders that the Opt-In Plaintiffs identified in Defendants’ Motion to Dismiss Opt-In

  Plaintiffs with Arbitration Agreements (Docs. 148, 149) who signed arbitration agreements are

  hereby dismissed without prejudice.

        In light of this order, Defendants' Motion [148] to Dismiss Opt-In Plaintiffs

  with Arbitration Agreements is now deemed MOOT.
                                             SO ORDERED:

  Date: ____________                                   _________________________________
                                                       JUDGE RICHARD L. YOUNG
   SO ORDERED this 3rd day of October 2018.




  Service will be made electronically on all ECF-registered counsel of record via email generated
  by the court’s ECF system.
